 

Exhibit 10.20

 

DEBT PURCHASE AGREEMENT

 

This Debt Purchase Agreement (the “Agreement”) made as of this 10th day of June,
2014, by and between LG Capital Funding, LLC (the “Buyer”) and Spagus Capital
Partners, LLC (the “Seller”).

 

1.  PURCHASE AND SALE OF THE CONVERTIBLE NOTE

 

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto. Transferred Rights shall mean all rights with respect to
$50,000 in principal and proportional accrued interest (the “Assigned Portion”)
under that promissory note in the amount of $150,000 issued by M Line Holdings,
Inc. (“Borrower” or “Company”) on September 29, 2011, a true and correct copy
which has been provided to New Venture Attorneys, P.C. (the “Note”). By its
signatures hereto the Borrower accepts the assignment of the Transferred Rights
to Buyer and agrees that Buyer may convert the Transferred Rights into shares of
the Company’s common stock.

 

2. CONSIDERATION

 

The purchase price for the Assigned Portion of the Note shall be the Buyer’s
payment of Fifty Thousand Dollars ($50,000.00) to the Seller, for the Assigned
Portion (the “Purchase Price”).

 

3. CLOSING

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the delivery of the Purchase Price via wire
transfer of immediately available funds against the assignment of the Note. The
funds will be wired as set forth in Exhibit A.

 

4. REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents and
warrants to the Buyer as follows:

 

  4.1 Status of the Seller and the Note. The Seller is the beneficial owner of
the Note. The Note is currently outstanding and Seller is informed by Company
that the Note represents a bona fide debt obligation of the Company.

 

4.2           Authorization; Enforcement. (i) Seller has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to sell each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the
Seller and the consummation by it of the transactions contemplated hereby
(including, without limitation, the sale of the Note to the Buyer) have been
duly authorized by the Seller and no further consent or authorization of the
Seller or its members is required, (iii) this Agreement has been duly executed
and delivered by the Seller, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

 

1

 

 

4.3           No Conflicts. The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby (including, without limitation, the sale of the Note to the
Buyer) will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller are a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Seller are subject) applicable to Seller or the Note is
bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

4.4           Title; Rule 144 Matters. Seller has good and marketable title to
the Note. Seller is not an “Affiliate” of the Company, as that term is defined
in Rule 144 of the Securities Act of 1933, as amended (the “1933 Act”), as such
Buyer will be able to track the holding period of the Seller.

 

4.5           Consent of the Company.

 

(i)          The Company, as evidence by its signature at the foot of this
Agreement, hereby represents and warrants that, upon delivery to the Company of
the Note, the Company shall promptly cause to be issued to and in the name of
Buyer one of more new executed Notes in the aggregate amount of $50,000.00 plus
accrued interest but otherwise having the sale terms (including, but not
necessarily limited to, referring to the original issue date) as in the Note.
The Note may contain the same restrictive legend as provided in the original
Note, but no stop transfer order. The Note is currently outstanding and
represents a bona fide debt obligation of the Company.

 

(ii)         The signature by the Company also represents the Company’s
agreement to treat Buyer as a party to, and having all the rights of the Seller
with respect to the Transferred Rights.

 

5. REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The Buyer
hereby represents warrants and acknowledges to the Seller as follows:

 

5.1 Sophisticated Investor. The Buyer has sufficient knowledge and experience of
financial and business matters, is able to evaluate the merits and risks of the
partial purchase of the Note and has had substantial experience in previous
private and public purchases of securities.

 

2

 

 

5.2 Authorization; Enforcement. (i) Buyer has all requisite corporate power and
authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to purchase each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the Buyer
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the purchase of the Note by the Buyer) have been duly
authorized by the Buyer and no further consent or authorization of the Buyer or
its members is required, (iii) this Agreement has been duly executed and
delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

 

5.3           No Conflicts. The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of its certificate of formation or other organizational documents, or
(ii) violate or conflict with or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Buyer is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

6.          MISCELLANEOUS

 

6.1           Binding Effect; Benefits. This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by any reason
of this Agreement.

 

6.2           Notices. All notices, requests, demands and other communications
which are required to be or may be given under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person, or
transmitted by telecopy or telex, or upon receipt after dispatch by certified or
registered first class mail, postage prepaid, return receipt requested, to the
party to whom the same is so given or made, at the following addresses (or such
others as shall be provided in writing hereafter):

 

3

 

 

(a)   If to the Buyer to:

LG Capital Funding, LLC

1218 Union Street, Suite #2

Brooklyn, NY 11225

Attn: Joseph Lerman

 

(b)   If to the Seller to:

Spagus Capital Partners, LLC

250 F. Centerville Road

Warwick, RI 02886

 

6.3           Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to the subject matter hereof.

 

6.4           Further Assurances. After the Closing, at the request of either
party, the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.

 

6.5           Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be part of
this Agreement or to affect the meaning or interpretation of this Agreement.

 

6.6           Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

 

6.7           Governing Law. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

6.8           Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.

 

6.9           Amendments. This Agreement may not be modified or changed except
by an instrument or instruments in writing executed by the parties hereto.

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  BUYER:   LG CAPITAL FUNDING, LLC       By:     Joseph Lerman, Managing Member
      SELLER:       SPAGUS CAPITAL PARTNERS, LLC       By:           Title:   

 

ACCEPTED AND AGREED:       M LINE HOLDINGS, INC       By: /s/ Anthony L. Anish  
      Title: COO  

 

5

 

 

EXHIBIT A

WIRE INSTRUCTIONS FOR SELLER

 

PLEASE WIRE YOUR FUNDS TO THE FOLLOWING

 

PLEASE INSERT COMPLETE BANK WIRING INFO INCLUDING BANK ADDRESS AS WELL AS
ADDRESS

 

6

 

 

NON-AFFILIATION LETTER

 

June 10, 2014

 

Counsel to M LINE HOLDINGS, INC.

 

Counsel to LG Capital Funding, LLC

 

Gentlemen:

 

Please let this letter serve as confirmation that Spagus Capital Partners, LLC
is not now, and has not been during the preceding 90 days, an officer, director,
10% or more shareholder of M LINE HOLDINGS, INC. or in any other way an
“affiliate” (as that term is defined in Rule 144(a)(1) adopted pursuant to the
Securities Act of 1933, as amended) of such issuer.

 

Very Truly yours,       SPAGUS CAPITAL PARTNERS, LLC       By:           Title:
   

 

7

 

 

  THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)  

 

US $60,673.97

 

REPLACEMENT NOTE- ORIGINALLY ISSUED 9/29/2011 IN THE AMOUNT OF $150,000.00

 

M LINE HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE JUNE 10, 2015

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of LG CAPITAL FUNDING, LLC and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of Sixty Thousand Six
Hundred Seventy Three Dollars and 97/100 cents exactly (U.S. $60,673.97) on June
10, 2015 (“Maturity Date”) and to pay interest on the principal amount
outstanding hereunder at the rate of 8% per annum commencing on June 10, 2014.
The interest will be paid to the Holder in whose name this Note is registered on
the records of the Company regarding registration and transfers of this Note.
The principal of, and interest on, this Note are payable at 1218 Union Street,
Suite #2, Brooklyn, NY 11225, initially, and if changed, last appearing on the
records of the Company as designated in writing by the Holder hereof from time
to time. The Company will pay each interest payment and the outstanding
principal due upon this Note before or on the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company. The forwarding of such check or wire transfer shall
constitute a payment of outstanding principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer. Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

/s/ Anthony L. Anish   Initials  

 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”), and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a)          The Holder of this Note is entitled, at its option, at
any time after 180 days, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company’s common stock
(the “Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 50% of the lowest
closing bid price of the Common Stock as reported on the OTCQB marketplace which
the Company’s shares are traded or any market upon which the Common Stock may be
traded in the future (“Exchange”), for the fifteen prior trading days including
the day upon which a Notice of Conversion is received by the Company (provided
such Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). If the shares
have not been delivered within 3 business days, the Notice of Conversion may be
rescinded. Such conversion shall be effectuated by the Company delivering the
shares of Common Stock to the Holder within 3 business days of receipt by the
Company of the Notice of Conversion. Once the Holder has received such shares of
Common Stock, the Holder shall surrender this Note to the Company, executed by
the Holder evidencing such Holder’s intention to convert this Note or a
specified portion hereof, and accompanied by proper assignment hereof in blank.
Accrued, but unpaid interest shall be subject to conversion. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
In the event the Company experiences a DTC “Chill” on its shares, the conversion
price shall be decreased to 40% instead of 50% while that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials  

 

2

 

 

(c)          This Note may not be prepaid.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)          In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

/s/ Anthony L. Anish   Initials  

 

3

 

 

(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)          The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or

 

(i)          The Company shall have its Common Stock delisted from a market
(including the OTCQB marketplace) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)          If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;

 

/s/ Anthony L. Anish   Initials  

 

4

 

 

(k)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(1)         The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder; or

 

(m)          The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

 

(n)          The Company shall lose the “bid” price for its stock and a market
(including the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 16% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

/s/ Anthony L. Anish   Initials  

 

 

5

 

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a(9) opinion to allow for
salability of the conversion shares or (ii) accept such opinion from Holder’s
counsel.

 

12.         The Company shall issue irrevocable transfer agent instructions
reserving 150,000,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note and another $50,000 note issued by the Company to the
Holder on even date herewith . Upon full conversion of this Note, the any shares
remaining in the Share Reserve shall be cancelled.

 

13.         The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: June 10, 2014

 

  M LINE HOLDINGS, INC       By: /s/ Tony Anish           Tony Anish, Chief
Operating Officer

 

/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into ___________ Shares of Common Stock of M Line Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:   

 

Applicable Conversion Price:  

 

Signature:      [Print Name of Holder and Title of Signer]

 

Address:      

 

SSN or EIN:   

 

Shares are to be registered in the following name:   

 

Name:  

 

Address:  

 

Tel:   

 

Fax:  

 

SSN or EIN:   

 

Shares are to be sent or delivered to the following account:

 

Account Name:   

 

Address:  

 

/s/ Anthony L. Anish   Initials  

 

8

 

 

  THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)  

 

US $50,000.00

 

M LINE HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE JUNE 10, 2015

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of LG CAPITAL FUNDING, LLC and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of Fifty Thousand
Dollars exactly (U.S. $50,000.00) on June 10, 2015 (“Maturity Date”) and to pay
interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on June 10, 2014. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 1218 Union Street, Suite #2, Brooklyn, NY 11225, initially,
and if changed, last appearing on the records of the Company as designated in
writing by the Holder hereof from time to time. The Company will pay each
interest payment and the outstanding principal due upon this Note before or on
the Maturity Date, less any amounts required by law to be deducted or withheld,
to the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

/s/ Anthony L. Anish   Initials  

 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”), and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a)          The Holder of this Note is entitled, at its option, at
any time after 180 days, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company’s common stock
(the “Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 50% of the lowest
closing bid price of the Common Stock as reported on the OTCQB marketplace which
the Company’s shares are traded or any market upon which the Common Stock may be
traded in the future (“Exchange”), for the fifteen prior trading days including
the day upon which a Notice of Conversion is received by the Company (provided
such Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). If the shares
have not been delivered within 3 business days, the Notice of Conversion may be
rescinded. Such conversion shall be effectuated by the Company delivering the
shares of Common Stock to the Holder within 3 business days of receipt by the
Company of the Notice of Conversion. Once the Holder has received such shares of
Common Stock, the Holder shall surrender this Note to the Company, executed by
the Holder evidencing such Holder’s intention to convert this Note or a
specified portion hereof, and accompanied by proper assignment hereof in blank.
Accrued, but unpaid interest shall be subject to conversion. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
In the event the Company experiences a DTC “Chill” on its shares, the conversion
price shall be decreased to 40% instead of 50% while that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials  

 

2

 

 

(c)          The Notes may be prepaid with the following penalties: (i) if the
note is prepaid within 90 days of the issuance date, then at 125% of the face
amount plus any accrued interest; (ii) if the note is prepaid within 91 days
after the issuance date but less than 151 days after the issuance date, then at
140% of the face amount plus any accrued interest and (iii) if the note is
prepaid within 151 days after the issuance date but less than 180 days after the
issuance date, then at 150% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day. Such redemption must be closed and
funded within 3 days of giving notice of redemption of the right to redeem shall
be null and void.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)          In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

/s/ Anthony L. Anish   Initials  

 

3

 

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)          The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or

 

/s/ Anthony L. Anish   Initials  

 

4

 

 

(i)          The Company shall have its Common Stock delisted from a market
(including the OTCQB marketplace) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)          If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;

 

(k)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(1)         The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder; or

 

(m)          The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

 

(n)          The Company shall lose the “bid” price for its stock and a market
(including the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 16% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(n) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

/s/ Anthony L. Anish   Initials  

 

5

 

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a(9) opinion to allow for
salability of the conversion shares or (ii) accept such opinion from Holder’s
counsel.

 

12.         The Company shall issue irrevocable transfer agent instructions
reserving 150,000,000 shares of its Common Stock for conversions under this Note
and another note issued by the Company to the Holder on even date herewith (the
“Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conversion of this Note, the any shares
remaining in the Share Reserve shall be cancelled.

 

13.         The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: June 10, 2014

 

  M LINE HOLDINGS, INC         By:  /s/ Tony Anish           Tony Anish, Chief
Operating Officer

 

/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $____________ of the above
Note into ____________ Shares of Common Stock of M Line Holdings, Inc.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:   

 

Applicable Conversion Price:   

 

Signature:      [Print Name of Holder and Title of Signer]

 

Address:       

 

SSN or EIN:   

 

Shares are to be registered in the following name:   

 

Name:   

 

Address:   

 

Tel:   

 

Fax:   

 

SSN or EIN:   

 

Shares are to be sent or delivered to the following account:

 

Account Name:   

 

Address:   

 

/s/ Anthony L. Anish   Initials  

 

8

 

 

UNANIMOUS CONSENT IN LIEU OF A SPECIAL

MEETING OF DIRECTORS OF

M LINE HOLDINGS, INC.

 

The undersigned, being all of the directors of M Line Holdings, Inc, a
corporation of the State of Nevada (the “Corporation”), do hereby authorize and
approve the actions set forth in the following resolutions without the formality
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:

 

RESOLVED: That officers of this Corporation are authorized and directed to amend
and restate a $50,000 portion (plus accrued interest) of a $150,000.00 note
issued to Spagus Capital Partners, LLC on September 29, 2011 into a new
promissory note to LG Capital Funding, LLC, in the amount of $60,673.97 to
provide conversion features equal to 55% of the lowest closing bid price of the
last day of 10 trading days prior to conversion, as well as 8% interest and
become due and payable on June 10, 2015; and

 

RESOLVED: That the officers of this Corporation are authorized and directed to
issue a $50,000 promissory note to LG Capital Funding, LLC, which provides
conversion features equal to 50% of the lowest closing bid price of the
Corporation’s Common Stock for the last 15 trading days prior to conversion, as
well as 8% per annum interest and become due and payable on June 10, 2015; and

 

RESOLVED FURTHER: That the officers of this corporation are authorized and
directed to execute transfer agent instructions with the Company’s transfer
agent to irrevocably reserve 150,000,000 shares of the Company’s Common Stock
with the transfer agent for the benefit of LG Capital Funding, LLC for
conversion of the above aforementioned notes and

 

RESOLVED FURTHER: That officers of this Corporation are authorized and directed
to issue an additional promissory note in the amount of $50,000.00 to LG Capital
Funding, LLC which provides conversion features equal to 50% of the lowest
closing bid price of the Corporation’s Common Stock for the last 15 trading days
prior to conversion, as well as 8% per annum interest and become due and payable
on June 10, 2015; and

 

RESOLVED FURTHER: That the aforementioned notes shall be paid for by LG Capital
Funding, LLC by the payment to the Corporation of $50,000 and by the issuance of
a $50,000 promissory note of LG Capital Funding, LLC secured by assets with a
fair market value of not less than $50,000.00; and

 

RESOLVED FURTHER, that each of the officers of the Corporation be, and they
hereby are, authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.

 

 

 

 

The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of M Line Holdings, Inc.

 

Dated: June 10, 2014

 

/s/ Bruce Barren   Bruce Barren       /s/ George Colin   George Colin       /s/
Jitu Banker   Jitu Banker       /s/ Anthony Anish   Anthony Anish  

 

 

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

 

LG CAPITAL FUNDING, LLC

COLLATERALIZED SECURED PROMISSORY NOTE

BACK END NOTE

 

$50,000.00 Brooklyn, NY   June 10, 2014

 

  1. Principal and Interest

 

FOR VALUE RECEIVED, LG Capital Funding, LLC, a New York Limited Liability
Company (the “Company”) hereby absolutely and unconditionally promises to pay to
M Line Holdings, Inc (the “Lender”), or order, the principal amount of Fifty
Thousand Dollars ($50,0000) no later than February 10, 2015, unless the Lender
does not meet the “current information requirements” required under Rule 144 of
the Securities Act of 1933, as amended, in which case the Company may declare
the offsetting note issued by the Lender on the same date herewith to be in
Default (as defined in that note) and cross cancel its payment obligations under
this Note as well as the Lenders payment obligations under the offsetting note.
This Full Recourse Note shall bear simple interest at the rate of 8%.

 

  2. Repayments and Prepayments; Security.

 

a.           All principal under this Note shall be due and payable no later
than February 10, 2015, unless the Lender does not meet the “current information
requirements” required under Rule 144 of the Securities Act of 1933, as amended,
in which case the Company may declare the offsetting note issued by the Lender
on the same date herewith to be in Default (as defined in that note) and cross
cancel its payment obligations under this Note as well as the Lenders payment
obligations under the offsetting note.

 

b.           The Company may pay this Note at any time. This note may not be
assigned by the Lender, except by operation of law.

 

/s/ Anthony L. Anish  

 

1

 

 

c.           This Note shall initially be secured by the pledge of the
$50,000.00 8% convertible promissory note issued to the Company by the Lender on
even date herewith (the “Lender Note”). The Company may exchange this collateral
for other collateral with an appraised value of at least $50,000.00, by
providing 3 days prior written notice to the Lender. If the Lender does not
object to the substitution of collateral in that 3 day period, such substitution
of collateral shall be deemed to have been accepted by the Lender. All
collateral shall be retained by New Venture Attorneys, P.C., which shall act as
the escrow agent for the collateral for the benefit of the Lender. The Company
may not effect any conversions under the Lender Note until it has made full cash
payment for the portion of the Lender Note being converted.

 

______

Lender Initials to Acceptance of bolded section above.

 

  3. Events of Default; Acceleration.

 

a.           The principal amount of this Note is subject to prepayment in whole
or in part upon the occurrence and during the continuance of any of the
following events (each, an “Event of Default”): the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.

 

b.           No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise. The Company accepts and agrees that this Note is a full
recourse note and that the Holder may exercise any and all remedies available to
it under law.

 

  4. Notices.

 

a.           All notices, reports and other communications required or permitted
hereunder shall be in writing and may be delivered in person, by telecopy with
written confirmation, overnight delivery service or U.S. mail, in which event it
may be mailed by first-class, certified or registered, postage prepaid,
addressed (i) if to a Lender, at such Lender’s address as the Lender shall have
furnished the Company in writing and (ii) if to the Company at such address as
the Company shall have furnished the Lender(s) in writing.

 

b.           Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.

 

/s/ Anthony L. Anish  

 

2

 

 

  5. Miscellaneous.

 

a.           Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing.

 

b.           No failure or delay by the Lender to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.

 

c.           If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys’ fees.

 

d.           This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of New York (without reference to conflict
of laws).

 

e.           This Note shall be binding upon the Company’s successors and
assigns, and shall inure to the benefit of the Lender’s successors and assigns.

 

/s/ Anthony L. Anish  

 

3

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

 

  LG CAPITAL FUNDING, LLC       By:           Title:         APPROVED:       M
LINE HOLDINGS, INC.       By: /s/ Anthony L. Anish         Title: COO

 

4

 

 

DISBURSEMENT AUTHORIZATION

(MEMORANDUM)

 

TO: LG CAPITAL FUNDING, LLC.

 

FROM: M LINE HOLDINGS, INC

 

DATE: June 10, 2014

 

RE: Disbursement of Funds

 

In connection with the funding of an aggregate of $50,000 pursuant to that
certain Convertible Redeemable Note dated as of June 10, 2014 (the “Agreement”),
you are hereby directed to disburse such funds as follows:

 

  1. $2,500.00 to New Venture Attorneys, P.C. in accordance with the wire
transfer instructions attached as Schedule A hereto;

 

  2. $4,750 to Anubis Capital Partners, LLC, in accordance with the wire
transfer instructions attached as Schedule B hereto; and

 

  3. $42,750 to M Line Holdings, Inc. in accordance with the wire transfer
instructions attached as Schedule C hereto;

 

*with identical payments to be made on ash funding of $50,000 back end note

 

  /s/ Tony Anish       Tony Anish, Chief Operating Officer

 

    Company Initials  

 

 

 

 

EXHIBIT A

NEW VENTURE ATTORNEYS

WIRING INFORMATION

 

Please wire funds to:   Bank of America   Routing No: 026009593 Acct No.:
164109387780   Beneficiary: New Venture Attorneys, PC, IOLTA account    
Attorney info:

New Venture Attorneys, P.C.

900 E. Hamilton Ave, Suite 100

Campbell, CA 95008

 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

EXHIBIT B

ANUBIS CAPITAL PARTNERS WIRING INFO

 

Capital One, N.A.

8989 Preston Road

Frisco, TX 75034

 

Routing No:  111901014

Acct No.:      3622044799

 

Beneficiary:  Anubis Capital Partners

 

2550 Midway Road Suite 198

Carrolton, TX 75006

 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

EXHIBIT C

[WIRING INFO FOR ISSUER]

 

Beneficiary: M Line Holdings, Inc.   2672 Dow Avenue   Tustin, CA 92780

 

Bank Account Number:    23414-69572

 

Bank Routing: 121000358

 

Bank: Bank of America   14222 Culver Drive   Irvine, CA 92620

 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

  THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)  

 

US $50,000.00

 

M LINE HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE JUNE 10, 2015

BACK END NOTE

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of LG CAPITAL FUNDING, LLC and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of Fifty Thousand
Dollars exactly (U.S. $50,000.00) on May 30, 2015 (“Maturity Date”) and to pay
interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on May 30, 2014. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 1218 Union Street, Suite #2, Brooklyn, NY 11225, initially,
and if changed, last appearing on the records of the Company as designated in
writing by the Holder hereof from time to time. The Company will pay each
interest payment and the outstanding principal due upon this Note before or on
the Maturity Date, less any amounts required by law to be deducted or withheld,
to the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

/s/ Anthony L. Anish   Initials  

 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”), and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a) The Holder of this Note is entitled, at its option, at any time
after 180 days, to convert all or any amount of the principal face amount of
this Note then outstanding into shares of the Company’s common stock (the
“Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 50% of the lowest
closing bid price of the Common Stock as reported on the OTCQB marketplace which
the Company’s shares are traded or any market upon which the Common Stock may be
traded in the future (“Exchange”), for the fifteen prior trading days including
the day upon which a Notice of Conversion is received by the Company (provided
such Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). If the shares
have not been delivered within 3 business days, the Notice of Conversion may be
rescinded. Such conversion shall be effectuated by the Company delivering the
shares of Common Stock to the Holder within 3 business days of receipt by the
Company of the Notice of Conversion. Once the Holder has received such shares of
Common Stock, the Holder shall surrender this Note to the Company, executed by
the Holder evidencing such Holder’s intention to convert this Note or a
specified portion hereof, and accompanied by proper assignment hereof in blank.
Accrued, but unpaid interest shall be subject to conversion. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
In the event the Company experiences a DTC “Chill” on its shares, the conversion
price shall be decreased to 40% instead of 50% while that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). The Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials  

 

2

 

 

 

(c)          This Note may not be prepaid, except that if the $50,000 Rule 144
convertible redeemable note issued by the Company of even date herewith is
redeemed by the Company within 6 months of the issuance date of such Note, all
obligations of the Company under this Note and all obligations of the Holder
under the Holder issued Back End Note will be automatically be deemed satisfied
and this Note and the Holder issued Back End Note will be automatically be
deemed cancelled and of no further force or effect.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale
Event”), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)          In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

/s/ Anthony L. Anish   Initials  

 

3

 

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note shall be false or misleading in any respect;
or

 

(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder and not cure such breach
within 10 days; or

 

(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of one hundred thousand dollars ($100,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

(h)          The Company shall have defaulted on or breached any term of any
other note of similar debt instrument into which the Company has entered and
failed to cure such default within the appropriate grace period; or

 

(i)          The Company shall have its Common Stock delisted from a market
(including the OTCQB marketplace) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

/s/ Anthony L. Anish   Initials  

 

4

 

 

(j)          Intentionally Deleted;

 

(k)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(l)         The Company shall not replenish the reserve set forth in Section 12,
within 5 business days of the request of the Holder ; or

 

(m)          The Company’s Common Stock has a closing bid price of less than
$0.003 per share for at least 5 consecutive trading days; or

 

(n)          The aggregate dollar trading volume of the Company’s Common Stock
is less than forty thousand dollars ($40,000.00) in any 5 consecutive trading
days; or

 

(o)          The Company shall cease to be “current” in its filings with the
Securities and Exchange Commission; or.

 

(p) The Company shall lose the “bid” price for its stock and a market (including
the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured (except for 8(m) and 8(n) which
are incurable defaults, the sole remedy of which is to allow the Holder to
cancel both this Note and the Holder Issued Note, and in each and every such
case, unless such Event of Default shall have been waived in writing by the
Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall be
accrue at a default interest rate of 16% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. Further, if the Note becomes due and payable, the Holder may use the
outstanding principal and interest due under the Note to offset any payment
obligations it may have to the Company. In the event of a breach of 8(k) the
penalty shall be $250 per day the shares are not issued beginning on the 4th day
after the conversion notice was delivered to the Company. This penalty shall
increase to $500 per day beginning on the 10th day. Once cash funded, the
penalty for a breach of Section 8(p) shall be an increase of the outstanding
principal amounts by 20%. Once cash funded, in the event of a breach of Section
8(i), the outstanding principal due under this Note shall increase by 50%. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then, if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

/s/ Anthony L. Anish   Initials  

 

5

 

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a “144- 3(a)(9)” opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.         Prior to cash funding of this Note, The Company will issue
irrevocable transfer agent instructions reserving 3x the number of shares of
Common Stock necessary to allow the holder to convert this note based on the
discounted conversion price set forth in Section 4(a). The reserve shall be
replenished as needed to allow for conversions of this Note. Upon full
conversion of this Note, the reserve representing this Note shall be cancelled.
The Company will pay all transfer agent costs associated with issuing and
delivering the shares.

 

13.         The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 

Dated:   6/10/14  

 

 

  M LINE HOLDINGS ING.       By: /s/ Anthony L. Anish         Title: COO

 

/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $_________ of the above
Note into _________Shares of Common Stock of M Line Holdings, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:   

 

Applicable Conversion Price:   

 

Signature:      [Print Name of Holder and Title of Signer]

 

Address:       

 

SSN or EIN:   

 

Shares are to be registered in the following name:   

 

Name:   

 

Address:   

 

Tel:   

 

Fax:   

 

SSN or EIN:   

 

Shares are to be sent or delivered to the following account:

 

Account Name:   

 

Address:   

 

/s/ Anthony L. Anish   Initials  

 

8

 

 

[image_001.jpg]

 

 

 

2672 Dow Avenue, Tustin, CA 92780

tel: 714.630.6253 • fax: 714.619.2339

email: tony@mlineholdings.com

web site: www.mlineholdings.com

 

June 10, 2014

 

VStock Transfer, LLC

71 Spruce Street

Suite 201

Cedarhurst, NY 11516

 

Re: Irrevocable Transfer Agent Instructions

 

Ladies and Gentlemen:

 

On June 10, 2014, M Line Holdings, Inc., a Nevada corporation (the “Company”)
executed two 8% Convertible Promissory Notes in the amount of $50,000.00 and
$60,697.23 (collectively, the “Note”) with LG Capital Funding, LLC (the
“Investor”).

 

Effective upon an increase in the authorized capital sufficient to allow such a
conversion of which you are properly notified together with confirmation of the
reserve, you are hereby irrevocably authorized and instructed to reserve One
Hundred Fifty Million (150,000,000) shares of common stock (“Common Stock”) of
the Company for issuance upon for conversion of the Note in accordance with the
terms thereof. The amount of Common Stock so reserved may be increased, from
time to time, by written instructions of the Company and the Investor. Once the
reserve shares have been issued Vstock Transfer, LLC shall have no further duty
or obligation to issue shares until the reserve has been increased by the
Company and the Investor. You are hereby further irrevocably authorized and
directed to issue the shares of Common Stock so reserved upon your receipt from
the Investor of a notice of conversion (“Notice of Conversion”) executed by the
Investor in accordance with the terms of the Notice of Conversion. You shall
have no duty or obligation to confirm the accuracy or the information set forth
on the Notice of Conversion. Once the Company repays the principal, plus
interest, plus default interest (if any) of any of the Note at the maturity
date, upon written (e-mail being acceptable) confirmation by the Investor or
Investor Counsel as well as the Company, Transfer Agent shall have no further
obligation to maintain a reserve on behalf of the Investor or to issue any share
of Common Stock to the Investor under the terms of that Note.

 

The Company must be participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program in order for the shares to be
delivered electronically. The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion or
exercise.

 

The shares will be issued within three (3) business day upon receipt of the
Notice of Conversion. If the Company’s account is at least 30 days past due, the
Investor is responsible for the prepaid Transfer Agent transfer and shipping
fees. In no event shall the Transfer Agent be required to issue and deliver
share certificates without the prior payment of its fees for the certificates to
be issued.

 

 

 

 

The Company and the Investor intend that these instructions require the
placement of a restrictive legend on all applicable share certificates unless
the requirements listed below are met and the Investor provides the Transfer
agent with an acceptable legal opinion stating that share certificates can be
issued without a legend. So long as you have previously received a legal opinion
from the Company (or Investor counsel) that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction and the number of shares to be issued are less than 4.99% of the
total issued and outstanding common stock of the Company, such shares should be
transferred, at the option of the holder of the Notes as specified in the Notice
of Conversion, either (i) electronically by crediting the account of a Prime
Broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system if the Company is a participant or (ii) in certificated form
without any legend which would restrict the transfer of the shares, and you
should remove all stop-transfer instructions relating to such shares. Until such
time as you are advised by Investor counsel that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction and the number of shares to be issued are less than 4.99% of the
total issued and outstanding common stock of the Company, you are hereby
instructed to place the following legends on the certificates:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF INVESTOR COUNSEL IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SAID ACT.

 

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if: (a) such shares are registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction and the number of shares to be
issued is less than 4.99% of the total issued common stock of the Company, (b)
such holder provides the Company and the transfer agent with an opinion of
counsel, in fat in, substance and scope customary for opinions of counsel in
comparable transactions (and satisfactory to the transfer agent), to the effect
that a public sale or transfer of such security may be made without registration
under the 1933 Act and such sale or transfer is effected and (c) such holder
provides the Company and the transfer agent with reasonable assurances that such
shares can be sold pursuant to Rule 144. Nothing herein shall be construed to
require the Transfer Agent to take any action which would violate state or
federal rules, regulations or law. If an instruction herein would require such a
violation, such instructions, but not any other term herein, shall be void and
unenforceable.

 

The Company shall indemnify and defend you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its and Transfer Agent’s
attorney) incurred by or asserted against you or any of them arising out of or
in connection with the instructions set forth herein, the performance of your
duties hereunder and otherwise in respect hereof, including the costs and
expenses of defending yourself or themselves against any claim or liability
hereunder, except that the Company shall not be liable hereunder as to matters
in respect of which it is determined that you have acted with gross negligence
or in bad faith (which gross negligence, bad faith or willful misconduct must be
determined by a final, non-appealable order, judgment, decree or ruling of a
court of competent jurisdiction). You shall have no liability to the Company or
the Investor in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.

 

 

 

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days. The Company and the Investor agree that any action which
names the Transfer Agent as a party shall be brought in a court of general
jurisdiction in New York, New York and no other court.

 

The Investor is intended to be a party to these instructions and are third party
beneficiaries hereof, and no amendment or modification to the instructions set
forth herein may be made without the consent of the Investor.

 

Very truly yours,       M LINE HOLDINGS, INC.       By: /s/ Anthony L. Anish    
    Title: COO  

 

Acknowledged and Agreed:       VSTOCK TRANSFER, LLC       By:           Title:  
 

 

 

 

 

 



 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT)

 

US $50,000.00

 

M LINE HOLDINGS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE FEBRUARY 6, 2015

BACK END NOTE

 

FOR VALUE RECEIVED, M Line Holdings, Inc., (the “Company”) promises to pay to
the order of LG CAPITAL FUNDING, LLC and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of Fifty Thousand
dollars exactly (U.S. $50,000.00) on February 6, 2015 (“Maturity Date”) and to
pay interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on February 6, 2014. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 1218 Union Street, Suite #2, Brooklyn, NY 11225, initially,
and if changed, last appearing on the records of the Company as designated in
writing by the Holder hereof from time to time. The Company will pay each
interest payment and the outstanding principal due upon this Note before or on
the Maturity Date, less any amounts required by law to be deducted or withheld,
to the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

/s/ Anthony L. Anish   Initials  

 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”) and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a) The Holder of this Note is entitled, at its option, after the
requisite Rule 144 holding period and after full cash payment for the shares
convertible hereunder, to convert all or any amount of the principal face amount
of this Note then outstanding into shares of the Company’s common stock (the
“Common Stock”) without restrictive legend of any nature, at a price
(“Conversion Price”) for each share of Common Stock equal to 55% of the lowest
closing bid price of the Common Stock as reported on the National Quotations
Bureau OTCQB exchange which the Company’s shares are traded or any exchange upon
which the Common Stock may be traded in the future (“Exchange”), for the seven
prior trading days including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered by fax
or other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to included the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Once the
Holder has received such shares of Common Stock, the Holder shall surrender this
Note to the Company, executed by the Holder evidencing such Holder’s intention
to convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 45% instead of 55% while
that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). The Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials  

 

2

 

 

(c)          This Note may not be prepaid, except that if the $50,000 Rule 144
convertible redeemable note issued by the Company of even date herewith is
redeemed by the Company within 6 months of the issuance date of such Note, this
Note will automatically terminate, as will he offsetting Holder issued $50,000
note.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a “Sale Event”), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.

 

(e)          In case of any Sale Event in connection with which this Note is not
redeemed or converted, the Company shall cause effective provision to be made so
that the Holder of this Note shall have the right thereafter, by converting this
Note, to purchase or convert this Note into the kind and number of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

/s/ Anthony L. Anish   Initials  

 

3

 

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note shall be false or misleading in any respect;
or

 

(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder and not cure such breach
within 10 days; or

 

(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment; or

 

(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of one hundred thousand dollars ($100,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

(h)          defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or

 

(i)          The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)          Intentionally Deleted;

 

/s/ Anthony L. Anish   Initials  

 



4

 

 

(k)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(1)         The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder ; or

 

(m)          The Company’s Common Stock has a closing bid price of less than
$0.015 per share for at least 5 consecutive trading days; or

 

(n)          The aggregate dollar trading volume of the Company’s Common Stock
is less than forty thousand dollars ($40,000.00) in any 5 consecutive trading
days; or

 

(o)          The Company shall cease to be “current” in its filings with the
Securities and Exchange Commission.

 

Then, or at any time thereafter, unless cured (except for 8(m) and 8(n) which
are incurable defaults the sole remedy of which is to allow the Holder to cancel
offsetting back end notes issued to the Company), and in each and every such
case, unless such Event of Default shall have been waived in writing by the
Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall be
accrue at a default interest rate of 18% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. Further, if the Note becomes due and payable, the Holder may use the
outstanding principal and interest due under the Note to offset any payment
obligations it may have to the Company. In the event of a breach of 8(k) the
penalty shall be $250 per day the shares are not issued beginning on the 4th day
after the conversion notice was delivered to the Company. This penalty shall
increase to $500 per day beginning on the 10th day.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

/s/ Anthony L. Anish   Initials  

 

5

 

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.         Prior to cash funding of this Note, The Company will issue
irrevocable transfer agent instructions reserving 4x the number of shares of
Common Stock necessary to allow the holder to convert this note based on the
discounted conversion price set forth in Section 4(a) of the $65,000 Rule 144
note issued by the Company on even date herewith. The reserve shall be
replenished as needed to allow for conversions of this Note. Upon full
conversion of this Note, the reserve representing this Note shall be cancelled.
The Company will pay all transfer agent costs associated with issuing and
delivering the shares.

 

13.         The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 



Date: 2/6/14  



  

  M LINE HOLDINGS, INC.       By: /s/ Anthony L. Anish         Title: COO

 

/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ _____________ of the
above Note into _________ Shares of Common Stock of M Line Holdings, Inc.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:
 ____________________________________________________________   Applicable
Conversion Price: ______________________________________________________  
Signature: ____________________________________________________________________
  [Print Name of Holder and Title of Signer]  

 

Address:          

 

SSN or EIN: ________________________

Shares are to be registered in the following name:
__________________________________

 

Name: _______________________________________________________________________  
Address: _____________________________________________________________________  
Tel: _________________________________________________________________________  
Fax: _______________________________   SSN or EIN: _________________________  

 

Shares are to be sent or delivered to the following account:

 

Account Name: ________________________________________________________________  
Address: _____________________________________________________________________  

 

/s/ Anthony L. Anish   Initials  

 



8

 

 

DISBURSEMENT AUTHORIZATION

(MEMORANDUM)

 

TO: LG CAPITAL FUNDING, LLC.

 

FROM: M LINE HOLDINGS, INC.

 

DATE: February 6, 2014

 

RE: Disbursement of Funds

 

In connection with the funding of an aggregate of $50,000 pursuant to that
certain Convertible Redeemable Note dated as of February 6, 2014 (the
“Agreement”), you are hereby directed to disburse such funds as follows:

 

1.$2,500.00 to New Venture Attorneys, P.C. in accordance with the wires transfer
instructions attached as Schedule A, hereto;

 

2.$4,750.00 to Anubis Capital Partners in accordance with the wire transfer
instructions attached as Schedule B, hereto; and

 

3.$42,750 to M Line Holdings Inc., in accordance with the wire transfer
instructions attached as Schedule C, hereto;

 

•Additional payments are to be made when each $50,000 back end note is cash
funded in the amounts of $2,500 to New Venture Attoryys PC an $4,750_to Anubis
Capital Partners

 



  /s/ Anthony L. Anish   Title: COO

 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

EXHIBIT A

NEW VENTURE ATTORNEYS

WIRING INFORMATION

 

Please wire funds to:

 

Bank of America

 

Routing No: 026009593

Acct No.: 164109387780

 

Beneficiary: New Venture Attorneys, PC, IOLTA account     Attorney info:

New Venture Attorneys, P.C.

900 E. Hamilton Ave, Suite 100
Campbell, CA 95008

 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

EXHIBIT B

ANUBIS CAPITAL PARTNERS WIRING INFO

 

Capital One, N.A.

8989 Preston Road

Frisco, TX 75034

 

Routing No:  111901014 Acct No.:  3622044799

 

Beneficiary: Anubis Capital Partners

2550 Midway Road Suite 198

Carrolton, TX 75006



 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

EXHIBIT C

[WIRING INFO FOR ISSUER]

 

Bank of America

14222 Culver Drive

Irvine, CA 92620

 

Routing 121000358

Account Number: 23414 69572

 

Beneficiary:

M Line Holdings, Inc.

2672 Dow Avenue

Tustin, CA 92780

 

/s/ Anthony L. Anish   Company Initials  

 

 

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. LENDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

LG CAPITAL FUNDING, LLC

COLLATERALIZED SECURED PROMISSORY NOTE

BACK END NOTE

 

$50,000.00 Brooklyn, NY . February 5, 2014

 

1.Principal and Interest

 

FOR VALUE RECEIVED, LG Capital Funding, LLC, a Delaware Limited Liability
Company (the “Company”) hereby absolutely and unconditionally promises to pay to
M Line Holdings, Inc. (the “Lender”), or order, the principal amount of Fifty
Thousand Dollars ($50,000) no later than November 5, 2014, unless the Lender
does not meet the “current information requirements” required under Rule 144 of
the Securities Act of 1933, as amended, in which case the Company may declare
the offsetting note issued by the Lender on the same date herewith to be in
Default (as defined in that note) and cross cancel its payment obligations under
this Note as well as the Lenders payment obligations under the offsetting note.
This Full Recourse Note shall bear simple interest at the rate of 8%.

 

2.Repayments and Prepayments; Security.

 

a.           All principal under this Note shall be due and payable no later
than November 5, 2014, unless the Lender does not meet the “current information
requirements” required under Rule 144 of the Securities Act of 1933, as amended,
in which case the Company may declare the offsetting note issued by the Lender
on the same date herewith to be in Default (as defined in that note) and cross
cancel its payment obligations under this Note as well as the Lenders payment
obligations under the offsetting note.

 

b.           The Company may pay this Note at any time. This note may not be
assigned by the Lender, except by operation of law.



1

 

 

c.           This Note shall initially be secured by the pledge of the $50,000
8% convertible promissory note issued to the Company by the Lender on even date
herewith (the “Lender Note”). The Company may exchange this collateral for other
collateral with an appraised value of at least $50,000.00, without prior notice
to the Lender. All collateral shall be retained by New Venture Attorneys, P.C.,
which shall act as the escrow agent for the collateral for the benefit of the
Lender. The Company may not effect any conversions under the Lender Note until
it has made full cash payment for the portion of the Lender Note being
converted.

 

3.Events of Default; Acceleration.

 

a.           The principal amount of this Note is subject to prepayment in whole
or in part upon the occurrence and during the continuance of any of the
following events (each, an “Event of Default”): the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.

 

b.           No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise. The Company accepts and agrees that this Note is a full
recourse note and that the Holder may exercise any and all remedies available to
it under law.

 

4.Notices.

 

a.           All notices, reports and other communications required or permitted
hereunder shall be in writing and may be delivered in person, by telecopy with
written confirmation, overnight delivery service or U.S. mail, in which event it
may be mailed by first-class, certified or registered, postage prepaid,
addressed (i) if to a Lender, at such Lender’s address as the Lender shall have
furnished the Company in writing and (ii) if to the Company at such address as
the Company shall have furnished the Lender(s) in writing.

 

b.           Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.

 

2

 

 

5.Miscellaneous.

 

a.           Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing.

 

b.           No failure or delay by the Lender to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.

 

c.           If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys’ fees.

 

d.           This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of New York (without reference to conflict
of laws).

 

e.           This Note shall be binding upon the Company’s successors and
assigns, and shall inure to the benefit of the Lender’s successors and assigns.

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

 

  LG CAPITAL FUNDING, LLC         By:           Title:  

 

3

 

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT)

 

US $50,000.00

 

M LINE HOLDINGS, INC

8% CONVERTIBLE REDEEMABLE NOTE

DUE FEBRUARY 6, 2015

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of LG CAPITAL FUNDING, LLC and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of Fifty Thousand
dollars exactly (U.S. $50,000.00) on February 6, 2015 (“Maturity Date”) and to
pay interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on February 6, 2014. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 1218 Union Street, Suite #2, Brooklyn, NY 11225, initially,
and if changed, last appearing on the records of the Company as designated in
writing by the Holder hereof from time to time. The Company will pay each
interest payment and the outstanding principal due upon this Note before or on
the Maturity Date, less any amounts required by law to be deducted or withheld,
to the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

/s/ Anthony L. Anish   Initials  

 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”) and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a)        The Holder of this Note is entitled, at its option, at
any time after 180 days, and after full cash payment for the shares convertible
hereunder, to convert all or any amount of the principal face amount of this
Note then outstanding into shares of the Company’s common stock (the “Common
Stock”) without restrictive legend of any nature, at a price (“Conversion
Price”) for each share of Common Stock equal to 55% of the lowest closing bid
price of the Common Stock as reported on the National Quotations Bureau OTCQB
exchange which the Company’s shares are traded or any exchange upon which the
Common Stock may be traded in the future (“Exchange”), for the seven prior
trading days including the day upon which a Notice of Conversion is received by
the Company (provided such Notice of Conversion is delivered by fax or other
electronic method of communication to the Company after 4 P.M. Eastern Standard
or Daylight Savings Time if the Holder wishes to included the same day closing
price). If the shares have not been delivered within 3 business days, the Notice
of Conversion may be rescinded. Such conversion shall be effectuated by the
Company delivering the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. Once the Holder has
received such shares of Common Stock, the Holder shall surrender this Note to
the Company, executed by the Holder evidencing such Holder’s intention to
convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 45% instead of 55% while
that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials  

 

2

 

 

(c)          During the first six months this Note is in effect, the Company may
redeem this Note by paying to the Holder an amount as follows: (i) if the
redemption is within the first 90 days this Note is in effect, then for an
amount equal to 125% of the unpaid principal amount of this Note along with any
interest that would have accrued during them term, (ii) if the redemption is
after the 91st day this Note is in effect but less than the 150th day this Note
is in effect, then for an amount equal to 140% of the unpaid principal amount of
this Note along with any prepaid and earned interest, (iii) if the redemption is
after the 151st day this Note is in effect but less than the 180th day this Note
is in effect, then for an amount equal to 150% of the unpaid principal amount of
this Note along with any prepaid and earned interest. This Note may not be
redeemed after 180 days. The redemption must be closed and paid for within 3
business days of the Company sending the redemption demand or the redemption
will be invalid and the Company may not redeem this Note

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a “Sale Event”), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.

 

(e)          In case of any Sale Event in connection with which this Note is not
redeemed or converted, the Company shall cause effective provision to be made so
that the Holder of this Note shall have the right thereafter, by converting this
Note, to purchase or convert this Note into the kind and number of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

/s/ Anthony L. Anish   Initials  

 

3

 

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

(a)        The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or

 

(b)        Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)        The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)        The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)        A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within thirty (30) days after such appointment; or

 

(f)         Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)        One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)        defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or

 

/s/ Anthony L. Anish   Initials  

 

4

 

 

(i)          The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)          If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;

 

(k)         The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(1)        The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder.

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder’s sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.        Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

/s/ Anthony L. Anish   Initials  

 

5

 

 

11.        The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.        The Company shall issue irrevocable transfer agent instructions
reserving 16,000,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conversion of this Note, any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
costs associated with issuing and delivering the shares.

 

13.        The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.        This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 



Dated:  2/6/14  



  

  M LINE HOLDINGS, INC.         By: /s/ Anthony L. Anish         Title:  COO

 

/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ _____________ of the
above Note into _____________ Shares of Common Stock of M Line Holdings, Inc
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ____________________________________________________________
  Applicable Conversion Price:
_____________________________________________________   Signature:
____________________________________________________________________   [Print
Name of Holder and Title of Signer]  



Address:          

 

SSN or EIN: __________________________ Shares are to be registered in the
following name: __________________________________________________

 

Name: _______________________________________________________________________  
Address: _____________________________________________________________________  
Tel: _________________________________________________________________________  
Fax: _______________________________   SSN or EIN: _________________________  

 

Shares are to be sent or delivered to the following account:

 

Account Name: ________________________________________________________________  
Address: _____________________________________________________________________  

 

/s/ Anthony L. Anish   Initials  

 

8

 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 6,
2014, by and between M Line Holdings, Inc., a Nevada corporation, with
headquarters located at 2672 Dow Avenue, Tustin, CA 92780 (the “Company”), and
LG CAPITAL FUNDING, LLC, a New York limited liability company, with its address
at 1218 Union Street, Suite #2, Brooklyn, NY 11225 (the “Buyer”).

 

WHEREAS:

 

A.            The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);

 

B.            Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement two 8%
convertible notes of the Company, in the forms attached hereto as Exhibit A and
B in the aggregate principal amount of $100,000.00 (with the first note being in
the amount of $50,000.00 and the second note being in the amount of $50,000.00
(together with any note(s) issued in replacement thereof or as a dividend
thereon or otherwise with respect thereto in accordance with the terms thereof,
the “Note”), convertible into shares of common stock, $0.001 par value per
share, of the Company (the “Common Stock”), upon the terms and subject to the
limitations and conditions set forth in such Note. The first of the two notes
(the “First Note”) shall be paid for by the Buyer as set forth herein. The
second note (the “Second Note”) shall initially be paid for by the issuance of
an offsetting $50,000.00 secured note issued to the Company by the Buyer (“Buyer
Note”), provided that prior to conversion of the Second Note, the Buyer must
have paid off the Buyer Note in cash such that the Second Note may not be
converted until it has been paid for in cash.

 

 

C.           The Buyer wishes to purchase, upon the terms and conditions stated
in this Agreement, such principal amount of Note as is set forth immediately
below its name on the signature pages hereto; and

 

NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:

 

1.          Purchase and Sale of Note.

 

a.           Purchase of Note. On each Closing Date (as defined below), the
Company shall issue and sell to the Buyer and the Buyer agrees to purchase from
the Company such principal amount of Note as is set forth immediately below the
Buyer’s name on the signature pages hereto.

 

/s/ Anthony L. Anish   Company Initials  

 



 

 

 

b.            Form of Payment. On the Closing Date (as defined below), (i) the
Buyer shall pay the purchase price for the Note to be issued and sold to it at
the Closing (as defined below) (the “Purchase Price”) by wire transfer of
immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of the Note in the principal
amount equal to the Purchase Price as is set forth immediately below the Buyer’s
name on the signature pages hereto, and (ii) the Company shall deliver such duly
executed Note on behalf of the Company, to the Buyer, against delivery of such
Purchase Price.

 

c.            Closing Date. The date and time of the first issuance and sale of
the Note pursuant to this Agreement (the “Closing Date”) shall be on or about
February 6, 2014, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date at such location as may be agreed to by the parties. Subsequent
Closings shall occur when the Buyer Note is repaid. The Closing of the Second
Note shall be on or before the dates specified in the Buyer Note.

 

2.          Buyer’s Representations and Warranties. The Buyer represents and
warrants to the Company that:

 

a.           Investment Purpose. As of the date hereof, the Buyer is purchasing
the Note and the shares of Common Stock issuable upon conversion of or otherwise
pursuant to the Note, such shares of Common Stock being collectively referred to
herein as the “Conversion Shares” and, collectively with the Note, the
“Securities”) for its own account and not with a present view towards the public
sale or distribution thereof, except pursuant to sales registered or exempted
from registration under the 1933 Act; provided, however, that by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.

 

b.           Accredited Investor Status. The Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).

 

c.           Reliance on Exemptions. The Buyer understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

d.           Information. The Buyer and its advisors, if any, have been, and for
so long as the Note remain outstanding will continue to be, furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors, if any, have
been, and for so long as the Note remain outstanding will continue to be,
afforded the opportunity to ask questions of the Company. Notwithstanding the
foregoing, the Company has not disclosed to the Buyer any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
Buyer. Neither such inquiries nor any other due diligence investigation
conducted by Buyer or any of its advisors or representatives shall modify, amend
or affect Buyer’s right to rely on the Company’s representations and warranties
contained in Section 3 below. The Buyer understands that its investment in the
Securities involves a significant degree of risk. The Buyer is not aware of any
facts that may constitute a breach of any of the Company’s representations and
warranties made herein.

 

/s/ Anthony L. Anish  

 

2

 

 

e.           Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

 

f.            Transfer or Re-sale. The Buyer understands that (i) the sale or
re-sale of the Securities has not been and is not being registered under the
1933 Act or any applicable state securities laws, and the Securities may not be
transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the 1933 Act, (b) the Buyer shall have delivered to
the Company, at the cost of the Buyer, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, which
opinion shall be accepted by the Company, (c) the Securities are sold or
transferred to an “affiliate” (as defined in Rule 144 promulgated under the 1933
Act (or a successor rule) (“Rule 144”)) of the Buyer who agrees to sell or
otherwise transfer the Securities only in accordance with this Section 2(f) and
who is an Accredited Investor, (d) the Securities are sold pursuant to Rule 144,
or (e) the Securities are sold pursuant to Regulation S under the 1933 Act (or a
successor rule) (“Regulation S”), and the Buyer shall have delivered to the
Company, at the cost of the Buyer, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in corporate transactions,
which opinion shall be accepted by the Company; (ii) any sale of such Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case). Notwithstanding the
foregoing or anything else contained herein to the contrary, the Securities may
be pledged as collateral in connection with a bona fide margin account or other
lending arrangement.

 

g.           Legends. The Buyer understands that the Note and, until such time
as the Conversion Shares have been registered under the 1933 Act may be sold
pursuant to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Conversion Shares may bear a restrictive legend in substantially the following
faun (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):

 

/s/ Anthony L. Anish  

 

3

 

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, within 2 business days, it will
be considered an Event of Default under the Note.

 

h.            Authorization; Enforcement. This Agreement has been duly and
validly authorized. This Agreement has been duly executed and delivered on
behalf of the Buyer, and this Agreement constitutes a valid and binding
agreement of the Buyer enforceable in accordance with its terms.

 

i.           Residency. The Buyer is a resident of the jurisdiction set forth
immediately below the Buyer’s name on the signature pages hereto.

 

3.          Representations and Warranties of the Company. The Company
represents and warrants to the Buyer that:

 

/s/ Anthony L. Anish  

 

4

 

 

a.         Organization and Qualification. The Company and each of its
subsidiaries, if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.

 

b.        Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the Note
and to consummate the transactions contemplated hereby and thereby and to issue
the Securities, in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement, the Note by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Note and the issuance and
reservation for issuance of the Conversion Shares issuable upon conversion or
exercise thereof) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Note, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

c.           Issuance of Shares. The Conversion Shares are duly authorized and
reserved for issuance and, upon conversion of the Note in accordance with its
respective terms, will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.

 

d.           Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Conversion Shares upon conversion of the Note. The Company
further acknowledges that its obligation to issue Conversion Shares upon
conversion of the Note in accordance with this Agreement, the Note is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other shareholders of the Company.

 

/s/ Anthony L. Anish  

 

5

 

 

e.           No Conflicts. The execution, delivery and performance of this
Agreement, the Note by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance of the Conversion Shares) will not (i)
conflict with or result in a violation of any provision of the Certificate of
Incorporation or By-laws, or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its subsidiaries is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a material
adverse effect). All consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof. The Company is not in
violation of the listing requirements of the Over-the-Counter Quotations Bureau
(the “OTCQB”) and does not reasonably anticipate that the Common Stock will be
delisted by the OTCQB in the foreseeable future, nor are the Company’s
securities “chilled” by FINRA. The Company and its subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing.

 

f.            Absence of Litigation. Except as disclosed in the Company’s public
filings, there is no action, suit, claim, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company or any of its
subsidiaries, threatened against or affecting the Company or any of its
subsidiaries, or their officers or directors in their capacity as such, that
could have a material adverse effect. Schedule 3(f) contains a complete list and
summary description of any pending or, to the knowledge of the Company,
threatened proceeding against or affecting the Company or any of its
subsidiaries, without regard to whether it would have a material adverse effect.
The Company and its subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.

 

g.           Acknowledgment Regarding Buyer’ Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’ purchase of the Securities. The Company further represents to the
Buyer that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the Company and its representatives.

 

h.           No Integrated Offering. Neither the Company, nor any of its
affiliates, nor ay person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of the Securities to the Buyer. The issuance of the
Securities to the Buyer will not be integrated with any other issuance of the
Company’s securities (past, current or future) for purposes of any shareholder
approval provisions applicable to the Company or its securities.

 

/s/ Anthony L. Anish  

 

6

 

 

i.            Title to Property. The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(i) or such
as would not have a material adverse effect. Any real property and facilities
held under lease by the Company and its subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as would not have
a material adverse effect.

 

j.            Breach of Representations and Warranties by the Company. If the
Company breaches any of the representations or warranties set forth in this
Section 3, and in addition to any other remedies available to the Buyer pursuant
to this Agreement, it will be considered an Event of default under the Note.

 

4.            COVENANTS.

 

a.           Expenses. At the Closing, the Company shall reimburse Buyer for
expenses incurred by them in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement and the other agreements
to be executed in connection herewith (“Documents”), including, without
limitation, reasonable attorneys’ and consultants’ fees and expenses, transfer
agent fees, fees for stock quotation services, fees relating to any amendments
or modifications of the Documents or any consents or waivers of provisions in
the Documents, fees for the preparation of opinions of counsel, escrow fees, and
costs of restructuring the transactions contemplated by the Documents. When
possible, the Company must pay these fees directly, otherwise the Company must
make immediate payment for reimbursement to the Buyer for all fees and expenses
immediately upon written notice by the Buyer or the submission of an invoice by
the Buyer. The Company’s obligation with respect to this transaction is to
reimburse Buyer’ expenses shall be $2500 in legal fees (and proportional amounts
for the Second Note) which shall be deduced from each Note when funded.

 

b.           Listing. The Company shall promptly secure the listing of the
Conversion Shares upon each national securities exchange or automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and, so long as the Buyer owns any of the
Securities, shall maintain, so long as any other shares of Common Stock shall be
so listed, such listing of all Conversion Shares from time to time issuable upon
conversion of the Note. The Company will obtain and, so long as the Buyer owns
any of the Securities, maintain the listing and trading of its Common Stock on
the OTCQB or any equivalent replacement exchange, the Nasdaq National Market
(“Nasdaq”), the Nasdaq SmallCap Market (“Nasdaq SmallCap”), the New York Stock
Exchange (“NYSE”), or the American Stock Exchange (“AMEX”) and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Financial Industry Regulatory Authority (“FINRA”) and
such exchanges, as applicable. The Company shall promptly provide to the Buyer
copies of any notices it receives from the OTCQB and any other exchanges or
quotation systems on which the Common Stock is then listed regarding the
continued eligibility of the Common Stock for listing on such exchanges and
quotation systems.

 

/s/ Anthony L. Anish  

 

7

 

 

c.           Corporate Existence. So long as the Buyer beneficially owns any
Note, the Company shall maintain its corporate existence and shall not sell all
or substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company’s assets, where
the surviving or successor entity in such transaction (i) assumes the Company’s
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose Common Stock
is listed for trading on the OTCQB, Nasdaq, Nasdaq SmallCap, NYSE or AMEX.

 

d.           No Integration. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

e.           Breach of Covenants. If the Company breaches any of the covenants
set forth in this Section 4, and in addition to any other remedies available to
the Buyer pursuant to this Agreement, it will be considered an event of default
under the Note.

 

5.          Governing Law; Miscellaneous.

 

a.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state
and county of New York. The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Buyer waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

b.           Counterparts; Signatures by Facsimile. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

/s/ Anthony L. Anish  

 

8

 

 

c.           Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d.           Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

e.           Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of the Buyer.

 

f.            Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Company, to:

M Line Holdings, Inc.

2672 Dow Avenue

Tustin, CA 92780

Attn: Anthony Anish

 

If to the Buyer:

LG CAPITAL FUNDING, LLC

1218 Union Street, Suite #2

Brooklyn, NY 11225

Attn: Joseph Lerman

 

/s/ Anthony L. Anish  

 

9

 

 

Each party shall provide notice to the other party of any change in address.

 

g.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, the Buyer may assign its rights hereunder to any
person that purchases Securities in a private transaction from the Buyer or to
any of its “affiliates,” as that term is defined under the 1934 Act, without the
consent of the Company.

 

h.           Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

i.            Survival. The representations and warranties of the Company and
the agreements and covenants set forth in this Agreement shall survive the
closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of the Buyer. The Company agrees to indemnify and hold harmless the
Buyer and all their officers, directors, employees and agents for loss or damage
arising as a result of or related to any breach or alleged breach by the Company
of any of its representations, warranties and covenants set forth in this
Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

j.            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

k.          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.



1.          Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.

 

/s/ Anthony L. Anish  

 

10

 

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

M Line Holdings, Inc.         By: /s/ Anthony L. Anish     Anthony L. Anish    
Chief Operations Officer  

 

 

LG CAPITAL FUNDING, LLC.         By:     Name: Joseph Lerman   Title: Manager  

 

AGGREGATE SUBSCRIPTION AMOUNT:       Aggregate Principal Amount of Note:
$50,000.00     Aggregate Purchase Price:  

 

$50,000.00 less $2,500.00 in legal fees and $4,750.00 in third party due
diligence fees. With similar payments to be repeated on the cash funding of Note
2.

 

/s/ Anthony L. Anish  

 



11

 

 

EXHIBIT A

144 NOTE - $50K

 

/s/ Anthony L. Anish  

 

12

 

 

EXHIBIT B

BACK END NOTES 1

$50K

 

/s/ Anthony L. Anish  

 

13

 

 



[tlogo1.jpg]



 

 

 

2672 Dow Avenue, Tustin, CA 92780

 

tel: 714.630.6253 • fax: 714.619.2339

 

email: tony@mlineholdings.com

 

web site: www.mlineholdings.com



 

February 6, 2014

 

V Stock Transfer

77 Spruce Street, Suite 201

Cedarhurst, NY 11516

 

Ladies and Gentlemen:

 

M Line Holdings, Inc., a Nevada corporation (the “Company”) and LG Capital
Funding, LLC have entered into two Convertible Promissory Notes in the principal
amount of $50,000.00, each (collectively, the “Note”).

 

A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein. The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (initially,
32,000,000 shares of Common Stock for the subject Note which should be held in
reserve for the Investor pursuant to the subject Note as of this date) for
issuance upon full conversion of the Note and the convertible promissory note
referenced herein in accordance with the terms thereof. The amount of Common
Stock so reserved may be increased, from time to time, by written instructions
of the Company and the Investor.

 

The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Note. Your firm is hereby irrevocably authorized and
instructed to issue shares of Common Stock of the Company (without any
restrictive legend) to the Investor without any further action or confirmation
by the Company by either (i) electronically by crediting the account of a Prime
Broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system, provided that the Company has been made FAST/DRS eligible by
DTCC (DWAC), or (ii) in certificated form without any legend which would
restrict the transfer of the shares, and you should remove all stop-transfer
instructions relating to such shares: (A) upon your receipt from the Investor
dated within 90 days from the date of the issuance or transfer request, of: (i)
a notice of conversion (“Conversion Notice”) executed by the Investor; and (ii)
an opinion of counsel of the Investor, in form, substance and scope customary
for opinions of counsel in comparable transactions (and satisfactory to the
transfer agent), to the effect that the shares of Common Stock of the Company
issued to the Investor pursuant to the Conversion Notice are not “restricted
securities” as defined in Rule 144 and should be issued to the Investor without
any restrictive legend; and (B) the number of shares to be issued is less than
4.99% of the total issued common stock of the Company.

 

 

 

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “1933 ACT)

 

US $60,750.68

 

M LINE HOLDINGS, INC

8% CONVERTIBLE REDEEMABLE NOTE

DUE FEBRUARY 6, 2015

 

REPLACEMENT NOTE- ORIGINALLY ISSUED MAY 31, 2011

IN THE AMOUNT OF $150,000.00

 

FOR VALUE RECEIVED, M Line Holdings, Inc. (the “Company”) promises to pay to the
order of LG CAPITAL FUNDING, LLC and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of Sixty Thousand Seven
Hundred Fifty dollars and 68/100 cents (U.S. $60,750.68) on February 6, 2015
(“Maturity Date”) and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on February 6, 2015. The
interest will be paid to the Holder in whose name this Note is registered on the
records of the Company regarding registration and transfers of this Note. The
principal of, and interest on, this Note are payable at 1218 Union Street, Suite
#2, Brooklyn, NY 11225, initially, and if changed, last appearing on the records
of the Company as designated in writing by the Holder hereof from time to time.
The Company will pay each interest payment and the outstanding principal due
upon this Note before or on the Maturity Date, less any amounts required by law
to be deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

/s/ Anthony L. Anish   Initials  

 

 

 

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.

 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”) and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company’s records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted (“Notice of Conversion”)
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.          (a)         The Holder of this Note is entitled, at its option, at
any time after 180 days, and after full cash payment for the shares convertible
hereunder, to convert all or any amount of the principal face amount of this
Note then outstanding into shares of the Company’s common stock (the “Common
Stock”) without restrictive legend of any nature, at a price (“Conversion
Price”) for each share of Common Stock equal to 55% of the lowest closing bid
price of the Common Stock as reported on the National Quotations Bureau OTCQB
exchange which the Company’s shares are traded or any exchange upon which the
Common Stock may be traded in the future (“Exchange”), for the seven prior
trading days including the day upon which a Notice of Conversion is received by
the Company (provided such Notice of Conversion is delivered by fax or other
electronic method of communication to the Company after 4 P.M. Eastern Standard
or Daylight Savings Time if the Holder wishes to included the same day closing
price). If the shares have not been delivered within 3 business days, the Notice
of Conversion may be rescinded. Such conversion shall be effectuated by the
Company delivering the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. Once the Holder has
received such shares of Common Stock, the Holder shall surrender this Note to
the Company, executed by the Holder evidencing such Holder’s intention to
convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 45% instead of 55% while
that “Chill” is in effect.

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock (“Interest Shares”). The Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

/s/ Anthony L. Anish   Initials  

 

2

 

 

(c)          This Note may not be prepaid.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a “Sale Event”), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.

 

(e)          In case of any Sale Event in connection with which this Note is not
redeemed or converted, the Company shall cause effective provision to be made so
that the Holder of this Note shall have the right thereafter, by converting this
Note, to purchase or convert this Note into the kind and number of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys’ fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described “Events of Default” shall
occur:

 

/s/ Anthony L. Anish   Initials  

 

3

 

 

(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or

 

(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c)          The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)          The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment; or

 

(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)         One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h)         defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or

 

(i)          The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)          If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;

 

/s/ Anthony L. Anish   Initials  

 



4

 

 

(k)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(l)          The Company shall not replenish the reserve set forth in Section
12, within 3 business days of the request of the Holder.

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder’s sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder’s rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.         The Company shall issue irrevocable transfer agent instructions
reserving 16,000,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conversion of this Note, the any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
costs associated with issuing and delivering the shares.

 

/s/ Anthony L. Anish   Initials  

 

5

 

 

13.         The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

/s/ Anthony L. Anish   Initials  

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized,

 



Date: 2/6/14  



  

  M LINE HOLDINGS, INC.       By: /s/ Anthony L. Anish   Title:  COO

 

/s/ Anthony L. Anish   Initials  

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ ______________ of the
above Note into ____________ Shares of Common Stock of M Line Holdings, Inc
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ____________________________________________________________
  Applicable Conversion Price:
_____________________________________________________   Signature:
___________________________________________________________________   [Print
Name of Holder and Title of Signer]  



Address:          

 

SSN or EIN: __________________________   Shares are to be registered in the
following name: ________________________________________________  

 

Name: _______________________________________________________________________  
Address: _____________________________________________________________________  
Tel: __________________________________   Fax:
__________________________________   SSN or EIN: ____________________________  

 

Shares are to be sent or delivered to the following account:

 



Account Name: ________________________________________________________________  
Address: _____________________________________________________________________  



 

/s/ Anthony L. Anish   Initials  

 



8

